
	

115 S2730 IS: Comprehensive Addiction Recovery through Effective Employment and Reentry Act
U.S. Senate
2018-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2730
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2018
			Mr. McConnell introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to establish a pilot program to help individuals in recovery
			 from a substance use disorder transition from treatment to independent
			 living and the workforce, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Comprehensive Addiction Recovery through Effective Employment and Reentry Act or the CAREER Act.
		2.Pilot program to help individuals in recovery from a substance use disorder transition to
 independent living and the workforcePart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by adding at the end the following:
			
				320B.Pilot program to help individuals in recovery from a substance use disorder transition to
			 independent living and the workforce
 (a)In generalThe Secretary shall establish a pilot program to award 5-year grants under subsection (b)(1) to States, and 1-year grants under subsection (b)(2) to States or Indian tribes, for the purpose of making subgrants to entities under subsection (c) to help individuals in recovery from a substance use disorder transition from treatment to independent living and the workforce.
					(b)Grants
						(1)5-year grants
 (A)In generalThe Secretary shall award 5-year grants under this paragraph to 5 States that submit an application under paragraph (3). Such States shall be selected—
 (i)from among the 10 States with the highest rate of death due to drug overdose per 100,000 people, based on data from the Centers for Disease Control and Prevention for calendar years 2013 through 2017; and
 (ii)based on the merits of the proposal included in such application and the preferences described in subparagraph (B).
 (B)PreferencesThe Secretary, in selecting States for a grant under this paragraph, shall give priority to States from among the States described in subparagraph (A) with the combination of—
 (i)the highest average rates of unemployment based on data provided by the Bureau of Labor Statistics for calendar years 2013 through 2017;
 (ii)the lowest average labor force participation rates based on data provided by the Bureau of Labor Statistics for calendar years 2013 through 2017; and
 (iii)the highest prevalence of opioid use disorder based on data provided by the Substance Abuse and Mental Health Services Administration for calendar years 2013 through 2017 as may be available.
								(C)Grant funds
 (i)In generalThe funds from a 5-year grant awarded under this paragraph shall be provided to each of the 5 selected States on an annual basis for each of fiscal years 2019 through 2023.
								(ii)Carry over
 (I)In generalThe funds awarded under clause (i) for a fiscal year shall remain available for the State to make subgrants under subsection (c) for such fiscal year, except a State may carry over (subject to subclause (II)) not more than 10 percent of such funds for the following fiscal year for such purpose.
 (II)RequestA State may make a request to the Secretary to carry over more than 10 percent of the funds awarded under clause (i) for a fiscal year for the following fiscal year for such purpose, and the Secretary may grant such request as the Secretary determines appropriate.
 (III)Amount for following fiscal yearAny amount carried over under this clause shall not impact the amount of the funds the Secretary awards the State for such following fiscal year.
 (iii)Return of fundsAny funds awarded under clause (i) that are not expended during the fiscal year for which the funds are awarded and that are not carried over for the following fiscal year under clause (ii) shall be returned to the Secretary to carry out this section. Any funds returned to the Secretary after fiscal year 2023 shall be returned to the general fund of the Treasury.
								(2)1-year grants
 (A)In generalThe Secretary shall, for each of fiscal years 2019 through 2023, award 1-year grants to States or Indian tribes under this paragraph that submit an application in accordance with paragraph (3). Such States or Indian tribes shall be selected for a grant under this paragraph based on criteria established by the Secretary.
							(B)Grant funds
 (i)In generalThe funds awarded through a grant under subparagraph (A) for a fiscal year shall remain available for the State or Indian tribe to make subgrants under subsection (c) for such fiscal year and may not be carried over for such following fiscal year.
 (ii)Return of fundsAny funds awarded through a grant under subparagraph (A) that are not expended during the fiscal year of the grant shall be returned to the Secretary to carry out this section. Any funds returned to the Secretary after fiscal year 2023 shall be returned to the general fund of the Treasury.
								(3)Applications
 (A)In generalEach State desiring a grant under paragraph (1) and each State or Indian tribe desiring a grant under paragraph (2) shall submit an application to the Secretary at such time and in such manner as the Secretary may reasonably require for such grant.
							(B)Contents
 (i)In generalAn application submitted under subparagraph (A) shall contain such information as the Secretary may reasonably require, including a proposal for awarding subgrants under subsection (c) and a method for evaluating such subgrants.
 (ii)5-year grantsAn application submitted under subparagraph (A) for a grant awarded under subsection (b)(1) shall include an assurance that not less than 50 percent of the funds awarded through the grant will be used towards making subgrants under subsection (c) to the entities applying for such subgrants that serve the areas in the State with the highest prevalence of substance use disorder, based on data determined appropriate by the Secretary.
								(c)Subgrants
 (1)In generalEach State that receives a grant under subsection (b)(1) and each State or Indian tribe that receives a grant under subsection (b)(2) shall award subgrants on a competitive basis to entities that meet the requirements under paragraphs (2) and (3).
						(2)Subgrant requirements
 (A)ApplicationAn entity that desires a subgrant under this subsection shall submit an application to the State or Indian tribe at such time and in such manner as the State or Indian tribe may reasonably require.
 (B)ContentsAn application submitted under subparagraph (A) by an entity shall contain such information as the State or Indian tribe may reasonably require, including a demonstration that the entity has one or more of the following abilities:
 (i)The ability to partner with local stakeholders, which may include local employers, community stakeholders, and local and State governments, to identify gaps in the workforce due to the prevalence of substance use disorders.
 (ii)The ability to partner with local stakeholders, which may include local employers, community stakeholders, and local and State governments, to offer transitional services, including employment and career counseling or job placement, to help individuals in recovery from a substance use disorder transition into the workforce.
 (iii)The ability to partner with local stakeholders, which may include local employers, community stakeholders, and local and State governments, to assist employers with informing their employees of the resources, such as treatment options for a substance use disorder, that are available to them.
 (3)Use of fundsAn entity receiving a subgrant under this subsection shall use the subgrant funds for more than one of the following:
 (A)To hire specialists with an expertise in treating substance use disorders, including through residential treatment, to assist with the treatment provided through a subgrant under this subsection, which may include the use of medication-assisted treatment.
 (B)To provide wrap-around services to encourage substance use disorder prevention, treatment, recovery, and rehabilitation, with a focus on ensuring long-term recovery and symptom remission.
 (C)To help individuals transition from inpatient treatment for a substance use disorder to the workforce by providing—
 (i)career services described in paragraph (2), and training services described in paragraph (3), of section 134(c) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)); and
 (ii)related services described in section 134(a)(4)(D) of such Act (42 U.S.C. 3174(a)(4)(D)).
 (D)To implement innovative technologies to make substance use disorder treatment more affordable and accessible, which may include the use of telemedicine, and may assist individuals in finding and maintaining employment throughout recovery.
 (E)To provide ongoing outpatient substance use disorder treatment programs, including peer support meetings, for individuals who have recovered or are in recovery from a substance use disorder while they transition from receiving treatment for such disorder to entering the workforce and maintaining employment.
 (F)To assist patients, including through hiring case managers, care coordinators, or trained peer recovery coaches, in recovery from a substance use disorder, including through programs to provide services to develop daily living skills, provide counseling, and provide housing assistance, and through other appropriate Federal Government assistance programs.
 (G)With respect to an entity that provides the full continuum of substance use disorder treatment services, which may include detoxification, residential rehabilitation, recovery housing, evidence-based treatments (which may include the use of medication-assisted treatment), counseling, and recovery supports, to expand such services to include services that may include—
 (i)short-term prevocational training services, such as the development of learning skills, communication skills, interviewing skills, punctuality, personal maintenance skills, and professional conduct;
 (ii)vocational training, which shall emphasize the skills or knowledge necessary for a particular job function or trade; and
 (iii)care coordination throughout the short- and long-term substance use disorder recovery process.
 (H)Any other service determined by the Secretary as necessary for achieving the goal of transitioning individuals from treatment for substance use disorders to independent living and the workforce or to encouraging substance use disorder prevention in the workforce.
 (d)ConsultationThe Secretary may, in carrying out the pilot program under this section, consult with the Assistant Secretary for Substance Use and Mental Health, the Administrator of the Health Resources and Services Administration, the Secretary of Labor, the Secretary of Housing and Urban Development, and the Secretary of Education.
					(e)Reporting requirements
						(1)Reports to the Secretary
 (A)5-year grantsNot later than December 31, 2021, each State that has received a grant under subsection (b)(1) shall report to the Secretary on its progress and effectiveness in meeting the objectives of the pilot program under this section, including the progress and effectiveness of the entities receiving subgrants under subsection (c) as demonstrated through reports of such progress and effectiveness submitted to the State by such entities.
 (B)1-year grantsNot later than December 31 of the fiscal year following the fiscal year for which a grant is awarded under subsection (b)(2), the State or Indian tribe receiving such grant shall report to the Secretary on its progress and effectiveness in meeting the objectives of the pilot program under this section, including the progress and effectiveness of the entities receiving subgrants under subsection (c) which may be demonstrated through reports of such progress and effectiveness submitted to the State or Indian tribe by such entities.
 (2)Report to CongressNot later than December 31, 2024, the Secretary shall submit a report to Congress, including any applicable authorizing committee of the Senate or House of Representatives, evaluating the grants awarded under this section.
 (f)Authorization of appropriationsThere is authorized to be appropriated $200,000,000, for each of fiscal years 2019 through 2023, to carry out this section. Out of such amount appropriated for each such fiscal year—
 (1)75 percent shall be used to make grants under subsection (b)(1); and (2)25 percent shall be used to make grants under subsection (b)(2)..
		3.Transitional housing services
 (a)In generalSection 105(a) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)) is amended— (1)in paragraph (25)(D), by striking and at the end;
 (2)in paragraph (26), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (27)providing temporary housing services to individuals who are transitioning out of substance abuse treatment programs for—
 (A)a period of not more than 24 months or until the individual secures permanent housing, whichever is earlier; or
 (B)such longer period as the Secretary determines necessary. . (b)Additional CDBG authorization of appropriations (1)Definition of covered entityIn this subsection, the term covered entity means—
 (A)a State (as defined in section 102(a) of the Housing and Community Development Act of 1974 (42 U.S.C. 5302(a))) that is among the 10 States with the highest rate of death due to drug overdose per 100,000 people, based on data from the Centers for Disease Control and Prevention for calendar years 2013 through 2017; and
 (B)any entitlement community located in a State described in subparagraph (A). (2)Authorization of appropriationsIn addition to any amounts appropriated for the community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.), there are authorized to be appropriated $25,000,000 for each of fiscal years 2019 through 2023, to be allocated by the Secretary of Housing and Urban Development on a competitive basis to covered entities to carry out the activity described in paragraph (27) of section 105(a) of such Act (42 U.S.C. 5305(a)), as added by subsection (a).
 (3)PreferencesIn allocating amounts authorized to be appropriated under paragraph (2), the Secretary of Housing and Urban Development shall give priority to—
 (A)States from among the States described in paragraph (1)(A) with a combination of— (i)the highest average rates of unemployment based on data provided by the Bureau of Labor Statistics for calendar years 2013 through 2017;
 (ii)the lowest average labor force participation rates based on data provided by the Bureau of Labor Statistics for calendar years 2013 through 2017; and
 (iii)the highest prevalence of opioid use disorder based on data provided by the Substance Abuse and Mental Health Services Administration for calendar years 2013 through 2017 as may be available; and
 (B)entitlement communities located in a State described in clause (i), (ii), or (iii) of subparagraph (A).
					4.Substance use disorder transition activities
 (a)Reservations for State activitiesSection 133(a)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(a)(1)) is amended—
 (1)by striking The Governor and inserting the following:  (A)In generalThe Governor; and
 (2)by adding at the end the following:  (B)Substance use disorder transition activities (i)Adult and dislocated fundsOf the funds reserved as required under section 128(a)(1) and subparagraph (A), the Governor of a State with an application approved under section 134(a)(4) may reserve a sum of not more than 5 percent of each of the amounts allotted to the State under paragraphs (1)(B) and (2)(B) of section 132(b) for a fiscal year for substance use disorder transition activities described in section 134(a)(4). Notwithstanding sections 128(a)(2), 129(b), and 134(a), the Governor may not use an amount allotted under section 127(b)(1)(C) for those activities.
 (ii)Vocational rehabilitation fundsThe Governor of a State with such an approved application may reserve funds as described in section 110(e) of the Rehabilitation Act of 1973 (29 U.S.C. 730(e)) for substance use disorder transition activities described in section 134(a)(4)..
				(b)Statewide employment and training activities
 (1)In generalSection 134(a)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(a)(1)) is amended—
 (A)in subparagraph (A), by striking and at the end; (B)in subparagraph (B), in the matter following clause (ii), by striking the period and inserting ; and; and
 (C)by adding at the end the following:  (C)as described in section 133(a)(1)(B), may be used for substance use disorder transition activities as described in paragraph (4), regardless of whether the funds were allotted to the State under paragraph (1) or (2) of section 132(b)..
 (2)Substance use disorder transition activitiesSection 134(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(a)) is amended by adding at the end the following:
					
						(4)Substance use disorder transition activities
 (A)DefinitionsIn this paragraph: (i)Appropriate secretaryThe term appropriate Secretary means—
 (I)except as provided in subclause (II), the Secretary of Labor; or (II)if the application involves funds reserved under section 110(e) of the Rehabilitation Act of 1973 (29 U.S.C. 730(e)), the Secretary of Labor and the Secretary of Education.
 (ii)Substance use disorderThe term substance use disorder means such a disorder within the meaning of the term in title V of the Public Health Service Act (42 U.S.C. 290aa et seq.).
 (iii)Substance use disorder transition activitiesThe term substance use disorder transition activities means activities authorized under subparagraph (D) or (E). (B)Eligible statesTo be eligible to use the funds reserved under clause (i) or (ii) of section 133(a)(1)(B) for substance use disorder transition activities described in this paragraph, a State shall—
 (i)submit to the appropriate Secretary an application seeking flexibility to use the reserved funds for such activities, and submit the application at such time, in such manner, and containing such information as the appropriate Secretary may require, including an assurance that the State will award subgrants to entities on the basis of the ability of the entities to provide the substance use disorder transition activities involved, including any programs that the entities propose to provide that lead to recognized postsecondary credentials; and
 (ii)obtain approval of the application. (C)SubgrantsAn eligible State may use the funds reserved under clause (i) or (ii) of section 133(a)(1)(B) to make subgrants to one-stop operators and nonprofit organizations, to provide services under subparagraph (D) and (at the election of the State) subparagraph (E).
 (D)Career servicesAn entity that receives a subgrant under subparagraph (C) shall use the subgrant funds to assist individuals in recovery from a substance use disorder in transitioning to the workforce, by providing career services (such as the services described in section 134(c)(2)) and related services, which may include one or more of—
 (i)providing ongoing career counseling, both before and after job placement, with a focus on individual employment preferences while weighing the skill needs of industries in the local area;
 (ii)promoting systemic job development, by facilitating voluntary programs and relationships between participants and local employers to create potential employment opportunities;
 (iii)providing benefits counseling— (I)to ensure participants receive accurate information regarding how employment will affect access to various Federal programs, such as the Medicaid program established under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and the supplemental security income program established under title XVI of that Act (42 U.S.C. 1381 et seq.); and
 (II)to advise participants on ways to transition away from the programs described in subclause (I) through maintaining employment;
 (iv)creating voluntary programs with employers to establish a work and treatment arrangement, such as an Employee Assistance Program, for employees in recovery from a substance use disorder;
 (v)providing educational materials or training to employers to enable the employers to inform their employees of the resources, such as treatment options for a substance use disorder, that are available to them; and
 (vi)any other career services that are determined to be necessary by the appropriate Secretary and that would assist individuals in recovery from a substance use disorder in transitioning to the workforce.
 (E)Training servicesAn entity that receives a subgrant under subparagraph (C) shall (at the election of the State) use the subgrant funds to assist individuals in recovery from a substance use disorder in transitioning to the workforce, by providing training services..
				(c)Administration
 Section 181 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3241) is amended— (1)by redesignating subsection (g) as subsection (h); and
 (2)by inserting after subsection (f) the following:  (g)Relationship to other laws (1)Disability nondiscrimination lawSubject to paragraph (2), an employer that employs, or considers for employment, any individual who receives services under this section or under section 320B of the Public Health Service Act shall have an absolute defense to any claim (including a charge) of unlawful discrimination on the basis of disability under a covered law, that alleges that the employer discriminated against that individual (which may include refusing to hire or terminating the employment of the individual) based on alcohol addiction or past substance use disorder for which the individual receives such services.
 (2)Rule of constructionNothing in paragraph (1) shall be construed to eliminate the duty of the employer, to an employee who is an individual who receives such services, to provide a reasonable accommodation for an alcohol disorder, or a past substance use disorder, that is a disability under a covered law.
 (3)DefinitionsIn this subsection: (A)Covered lawThe term covered law means title I of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111 et seq.), title V of the Rehabilitation Act of 1973 (29 U.S.C. 791 et seq.), or a State law (including local law), that prohibits discrimination on the basis of disability in employment.
 (B)Substance use disorderThe term substance use disorder means such a disorder within the meaning of the term in title V of the Public Health Service Act (42 U.S.C. 290aa et seq.)..
 (d)Other Core ProgramsSection 110 of the Rehabilitation Act of 1973 (29 U.S.C. 730) is amended by adding at the end the following:
				
 (e)(1)In the case of a transition State, from any State allotment under subsection (a) for a fiscal year, the State may reserve not more than 5 percent of the allotted funds for substance use disorder transition activities described in section 134(a)(4) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(a)(4)).
 (2)In this section, the term transition State means a State with an application approved under section 134(a)(4) of the Workforce Innovation and Opportunity Act..
